Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic circuit comprises a ring of permanent magnets connected to magnetic poles and a magnetic base” of claim 8 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the claimed elements are not labeled in the figures. Specifically, the “plurality of contact points” in claims 1 and 11; “ring of permanent magnets”, “the magnetic poles” and “magnetic base” of claim 8 and 19; the “plurality of protruding teeth” of claim 10 and 21.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "112" have both been used to designate the same angle.  Figure 1(b) uses 114 to indicate the angular offset of the centerline from vertical and 112 to indicate the offset angle of the contact lines from the centerline, while Figure 3 uses 112 to indicate the angular offset of the centerline form vertical and 114 to indicate the offset angle of the contact lines from the centerline.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recite “a contact bearing having a plurality of contact points with an angular offset of a centerline in a radial direction and an angular offset from the centerline in an axial direction”.  As written, the claims are unclear and indefinite.  For example, the claims recite “an angular offset”, however no reference datum is recited from which the offset is measured.  Furthermore, it is unclear how an angular offset can be in a radial direction or an axial direction. Angles are typically referenced relative to an axis that is perpendicular to the plane in which the angular offset is bound. Still further, it is unclear to what the centerline is referencing.  For example, the centerline of what? Applicant should rewrite the claim to make these issues clear. For example, Applicant could set forth an angle between lines formed by the contact points and the center of the rolling element and the centerline being a line that bisects the angle. 
Claim 4-5 and 14-15 recite “the angular offset of the centerline in the axial direction is between 30 and 45 degrees” or “is 30 degrees”. It is unclear if this is intended to mean the entire angle (from one contact point to the other) is 30 degrees or if the half angle (from one contact point to the centerline) is 30 degrees.
Claim 19 recites “the magnetic circuit comprises a ring of permanent magnets connected to magnetic poles and a magnetic base”. It is unclear if the magnetic base is merely a component of the magnetic circuit or if the magnetic base must be connected to the ring of permanent magnets. Put another way, it is unclear if the “and the magnetic base” is a part of the prepositional phrase “to magnetic poles” or if it is separate from the phrase.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over MacKendrick U.S. 4,596,054 in view of Hattori U.S. 2009/0129713 and Hosoya JP H07-71620.
Re clm 1, MacKendrick discloses a space suit joint (Fig. 4) comprising a contact bearing (68 and 70) and a seal (100).
MacKendrick does not disclose the bearing having a plurality of contact points with an angular offset of a centerline in a radial direction and an angular offset from the centerline in an axial direction.
	Hattori teaches a joint bearing comprising a plurality of contact points (a, b, c and d, Fig. 1-2)  with an angular offset (θ1 + 1/2 x θ, see annotated Fig. below) of a centerline in a radial direction and an angular offset (1/2 x θ, annotated Fig. below) from the centerline in an axial direction for the purpose of reducing the weight of the bearing while maintaining wear resistance of the balls, ensuring radial and axial rigidity of the bearing in a balanced manner, reduce the manufacturing cost of a high-rigidity bearing, and provide a sufficient amount of lubricating oil to the balls and raceways ([0015], [0021], [0023] and [0025]).
	Since both MacKendrick and Hattori disclose joints, it would have been obvious to one of ordinary skill in the art to substitute the bearing of MacKendrick with that of Hattori and provide the bearing having a plurality of contact points with an angular offset of a centerline in a radial direction and an angular offset from the centerline in an axial direction for the purpose of reducing the weight of the bearing while maintaining wear resistance of the balls, ensuring radial and axial rigidity of the bearing in a balanced manner, reduce the manufacturing cost of a high-rigidity bearing, and provide a sufficient amount of lubricating oil to the balls and raceways.
	
    PNG
    media_image1.png
    685
    598
    media_image1.png
    Greyscale

MacKendrick does not disclose the seal being a ferrofluid pressure seal comprising an inner and outer race with a magnetic circuit embedded therein.
Hosoya teaches a bearing device including a ferrofluid pressure seal (between bearings in Fig. 15) comprising an inner (8A) and outer (4 and 5a) race with a magnetic circuit embedded therein for the purpose of ensuring airtightness ([0001]).
Since both MacKendrick and Hosoya disclose bearing and seal combinations, it would have been obvious to one of ordinary skill in the art to substitute the seal type of MacKendrick with that of Hosoya and provide the seal being a ferrofluid pressure seal comprising an inner and outer race with a magnetic circuit embedded therein or the purpose of ensuring airtightness.
Re clm 2, the improvement of Hattori further discloses the plurality of contact points comprises four contact points (a, b, c and d, Fig. 1).
	Re clm 3, the improvement of Hattori further discloses the angular offset of the centerline in the radial direction is between 15 to 40 degrees ([0100] and [0117]; for example, 15° for θ1 and 45° for θ2 yields a 30° offset of the centerline).
	Re clm 4, the improvement of Hattori further discloses the angular offset of the centerline in the axial direction is between 30 to 45 degrees ([0100] and [0117]; for example, 15° for θ1 and 45° for θ2 yields a 30° offset from the centerline).
	Re clm 5, the improvement of Hattori further discloses the angular offset of the centerline in the radial direction is 30 degrees and the angular offset of the centerline in the axial direction is 30 degrees ([0100] and [0117]; for example, 15° for θ1 and 45° for θ2 yields a 30° offset of the centerline).
	Re clm 6, the improvement of Hattori further discloses the contact bearing further comprises at least one ball (6).
Re clm 9 and 20, the improvement of Hosoya further discloses the magnetic circuit generates a localized magnetic field to hold the ferrofluid in a ring shape (as shown in Fig. 15).
Re clm 10 and 21, the improvement of Hosoya further discloses the ferrofluid pressure seal further comprises a plurality of protruding teeth (20, Fig. 15).

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over MacKendrick U.S. 4,596,054 in view of Hattori U.S. 2009/0129713.
Re clm 11, MacKendrick discloses a space suit joint (Fig. 3) comprising: a contact bearing (68 and 70).
MacKendrick does not disclose the bearing having a plurality of contact points with an angular offset of a centerline in a radial direction and an angular offset from the centerline in an axial direction.
	Hattori teaches a joint bearing comprising a plurality of contact points (a, b, c and d, Fig. 1-2)  with an angular offset (θ1 + 1/2 x θ, see annotated Fig. above) of a centerline in a radial direction and an angular offset (1/2 x θ, annotated Fig. above) from the centerline in an axial direction for the purpose of reducing the weight of the bearing while maintaining wear resistance of the balls, ensuring radial and axial rigidity of the bearing in a balanced manner, reduce the manufacturing cost of a high-rigidity bearing, and provide a sufficient amount of lubricating oil to the balls and raceways ([0015], [0021], [0023] and [0025]).
	Since both MacKendrick and Hattori disclose joints, it would have been obvious to one of ordinary skill in the art to substitute the bearing of MacKendrick with that of Hattori and provide the bearing having a plurality of contact points with an angular offset of a centerline in a radial direction and an angular offset from the centerline in an axial direction for the purpose of reducing the weight of the bearing while maintaining wear resistance of the balls, ensuring radial and axial rigidity of the bearing in a balanced manner, reduce the manufacturing cost of a high-rigidity bearing, and provide a sufficient amount of lubricating oil to the balls and raceways.
	Re clm 12, the improvement of Hattori further discloses the plurality of contact points comprises four contact points (a, b, c and d, Fig. 1).
	Re clm 13, the improvement of Hattori further discloses the angular offset of the centerline in the radial direction is between 15 to 40 degrees ([0100] and [0117]; for example, 15° for θ1 and 45° for θ2 yields a 30° offset of the centerline).
	Re clm 14, the improvement of Hattori further discloses the angular offset of the centerline in the axial direction is between 30 to 45 degrees ([0100] and [0117]; for example, 15° for θ1 and 45° for θ2 yields a 30° offset from the centerline).
	Re clm 15, the improvement of Hattori further discloses the angular offset of the centerline in the radial direction is 30 degrees and the angular offset of the centerline in the axial direction is 30 degrees ([0100] and [0117]; for example, 15° for θ1 and 45° for θ2 yields a 30° offset of the centerline).
	Re clm 16, the improvement of Hattori further discloses the contact bearing further comprises at least one ball (6).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over MacKendrick U.S. 4,596,054 in view of Hosoya JP H07-71620.
Re clm 17, MacKendrick discloses a space suit joint (Fig. 3) comprising: a seal (100).
MacKendrick does not disclose the seal being a ferrofluid pressure seal comprising an inner and outer race with a magnetic circuit embedded therein.
Hosoya teaches a bearing device including a ferrofluid pressure seal (between bearings in Fig. 15) comprising an inner (8A) and outer (4 and 5a) race with a magnetic circuit embedded therein for the purpose of ensuring airtightness ([0001]).
Since both MacKendrick and Hosoya disclose bearing and seal combinations, it would have been obvious to one of ordinary skill in the art to substitute the seal type of MacKendrick with that of Hosoya and provide the seal being a ferrofluid pressure seal comprising an inner and outer race with a magnetic circuit embedded therein or the purpose of ensuring airtightness.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacKendrick U.S. 4,596,054 in view of Hattori U.S. 2009/0129713 and Hosoya JP H07-71620 as applied to claim 1 above, and further in view of Ohara U.S. 2018/0355911.
MacKendrick in view of Hattori and Hosoya disclose all the claimed subject matter as described above.
Re clm 7, Hosoya is silent as to the material of the magnetic circuit and does not disclose the magnetic circuit is made of neodymium and magnetic stainless steel.
Ohara teaches a ferrofluid seal for a bearing comprising neodymium and magnetic stainless steel ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the unknown materials of Hosoya with the neodymium and magnetic stainless steel of Hosoya, since it has been held that the selection of a known material based on its suitability for its intended purpose would have been obvious to one of ordinary skill in the art.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP § 2144.07.
	

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MacKendrick U.S. 4,596,054 in view of Hattori U.S. 2009/0129713 and Hosoya JP H07-71620 as applied to claim 1 above, and further in view of De La Bruere Terreault U.S. 2017/0211704.
MacKendrick in view of Hattori and Hosoya disclose all the claimed subject matter as described above.
Re clm 8 and 19, Hosoya further discloses the magnetic circuit comprise a ring magnet (4, Fig. 15) connected to magnetic poles (5a on left and right of 4) and a magnetic base (8a).
Hosoya does not disclose the ring magnet comprising a plurality of magnets.
De La Bruere Terreault teaches a ferrofluid seal in which the magnet can either be monolithic or a plurality of magnets in a ring ([0025]).
Since Hosoya and De La Bruere Terreault both disclose ferrofluid seals and De La Bruere Terreault discloses monolithic ring magnets and a plurality of discrete magnets in ring as equivalents, it would have been obvious to one of ordinary skill in the art to substitute the monolithic magnet of Hosoya with a plurality of discrete magnets of De La Bruere Terreault to achieve the predictable result of providing the ferrofluid seal with a magnetic field.

Double Patenting
Applicant is advised that should claims 7-10  be found allowable, claims 18-21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656